Citation Nr: 1301341	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  09-24 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to a compensable disability evaluation for the Veteran's bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from August 1966 to June 1970.  The Veteran is the Appellant in this appeal.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from February 2009 and December 2011 rating decisions of VA Regional Office (RO) the Houston, Texas.  In the February 2009 decision, the RO denied service connection for sleep apnea.  In a December 2011 decision, the RO denied an increased disability evaluation for the Veteran's left ear hearing loss.  In March 2012, the RO granted service connection for right ear hearing loss, assigned an effective date of October 13, 2011, recharacterized the Veteran's service-connected hearing loss disability as bilateral hearing loss, and assigned a noncompensable rating for the now bilateral hearing loss disability.  The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.    


REMAND

In a March 2012 Appeal to the Board (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge in Washington, D.C.  In December 2012, the Veteran clarified that in lieu of a hearing in Washington, DC, he preferred a Board videoconference hearing (from the RO) before a Veterans Law Judge (in Washington, DC).  As this request for a videoconference hearing was received late into the claim, while the case was already at the Board, the RO has not had an opportunity to schedule a Board videoconference hearing in this case.   


Accordingly, the case is REMANDED for the following action: 

Schedule the Veteran for the requested videoconference hearing before a Veterans Law Judge.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

